DETAILED ACTION
1.	Claims 1-25, 28-29, 32-34 are pending. Applicant's election without traverse of group 7, claims 1-24, 32-34, drawn to a compound of formula (I), wherein Q1 is phenyl, Q2 is bicyclic aromatic heterocyclic ring in the reply filed on 06/15/2021 is acknowledged. 
After the initial search for group 7, There are more than 500 prior art for group 7. Examiner is going to restrict further restriction for elected group 7 as follow:
7a. Claims 1-24, 32-34, drawn of compound of general formula (I), wherein Q1 is phenyl, Q2 is bicyclic aromatic heterocyclic ring, R3 and R4 and N making a ring.
7b. Claims 1-24, 32-34, drawn of compound of general formula (I), wherein Q1 is phenyl, Q2 is bicyclic aromatic heterocyclic ring, R3 and R4 and N not making a ring.
The requirement is still deemed proper and is therefore made FINAL.	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329.  The Examiner can normally be reached Monday through Friday from 8:30 to 6:00 EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shaojia Jiang can be reached at 571-272-0627.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/Niloofar Rahmani/
06/23/2021






    PNG
    media_image1.png
    15
    561
    media_image1.png
    Greyscale